DETAILED ACTION
Notice to Applicant
In response to the communication received on 09/29/2020, the following is a Non-Final Office Action for Application No. 17037217.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 09/29/2020 are acceptable for examination purposes. 

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17037217, filed 09/29/2020 is a continuation of 14918251, filed 10/20/2015, now U.S. Patent #10789603 and having 1 RCE-type filing therein; 14918251 Claims Priority from Provisional Application 62066214, filed 10/20/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 8-14, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10789603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: an enclosure; one or more processors housed within the enclosure; a display screen disposed on the enclosure, the display screen being in communication with the one or more processors; a plurality of physical input buttons disposed on the enclosure adjacent to the display screen, the plurality of input buttons being in communication with the one or more processors; a memory; and a battery housed within the enclosure, the battery being configured to supply power to the display screen, the one or more processors, and the memory, wherein the memory contains processor-executable instructions that, when executed by the one or more processors, cause the display device to: display questionnaire data and answer data on the display screen, the answer data including a plurality of answer selections to the questionnaire data, the answer data being displayed on the display screen such that one of the plurality of answer selections is displayed adjacent to a corresponding one of the plurality of input buttons; receive a plurality of selected answers from a plurality of users in response to the questionnaire data, of the plurality of users from the plurality of answer selections via the corresponding one of the plurality of input buttons adjacent to the selected answer; execute a timing operation to prevent receiving repeated selected answers within a predetermined amount of time; aggregate the received plurality of selected answers from the plurality of users; and  2Application Serial No. 14/918,251PATENTdisplay the aggregated received selected answers from the plurality of users on the display screen in response to receiving the selected answer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falaki et al. (US 20140223329 A1) hereinafter referred to as Falaki in view of Garel et al. (US 20150025936 A1) hereinafter referred to as Garel.  

Falaki teaches:
Claim 1. A device for providing consumer feedback, the device comprising: 
an enclosure; one or more processors housed within the enclosure; an image capturing device disposed on the enclosure, the image capturing device being in communication with the one or more processors and configured to capture a user gesture a display screen disposed on the enclosure, the display screen being in communication with the one or more processors; a memory; and a battery housed within the enclosure, the battery being configured to supply power to the display screen, the image capturing device, the one or more processors, and the memory, wherein the memory contains processor-executable instructions that, when executed by the one or more processors, cause the device to (¶0006 A module, such as an application on the mobile device or resident on the server, may be configured to present a template for the opinion poll to allow greater specificity and user customizing of the opinion poll to the user of the client device initiating this opinion poll. A user interface of the module presents a subject field on a display screen of the client device. ¶0011 In an exemplary embodiment, an apparatus for a public-initiated opinion poll, includes web service resident on a server configured to communicate over a network, such as the Internet (web) or an intranet, with a client application, such as a smartphone application (app), a web browser, or a software program, resident on a network appliance, such as a computer, smart phone, laptop, tablet, or other client device. The web service is configured to receive an input from an application resident on the client application regarding the public-initiated opinion poll. The server is configured to cooperate with a database.): 
display at least one question on the display screen; display a plurality of answer options to the at least one question on the display screen, the plurality of answer options each corresponding to a particular user gesture (¶0127 The user interface and subject field 202 are configured to enable the user of the client device to select an overall subject matter and even specific features about that subject matter, which the user wishes to create the opinion poll on. The module is configured to enable the user of the client device to choose when to express his/her opinion, exactly about what subject matter to express his/her opinion on, and then to express his/her opinion level by activating/pressing merely a single opinion level button that has a very specific meaning e.g. BAD, GOOD, EXCELLENT with these simple software--or hardware-based buttons such as For example, any of the four opinion level buttons 208 may be activated.); 
receive a plurality of selected answers from a plurality of users in response to the question, each selected answer being selected from the plurality of answer options via the particular user gesture corresponding to the selected answer (¶0127 The module is configured to enable the user of the client device to choose when to express his/her opinion, exactly about what subject matter to express his/her opinion on, and then to express his/her opinion level by activating/pressing merely a single opinion level button that has a very specific meaning e.g. BAD, GOOD, EXCELLENT with these simple software--or hardware-based buttons such as For example, any of the four opinion level buttons 208 may be activated.); 
aggregate the received plurality of selected answers; and display the aggregated received selected answers on the display screen in response to receiving each of the plurality of selected answers (Fig. 3 and ¶0007 The backend server aggregates the opinion level expressed by activating/pressing the opinion level button with all of the cast opinion levels previously submitted by users of different client machines on this opinion poll and feeds this information back to the client device to be displayed on a display screen of the client device as well as feeds this information back to providers/paying customers).
Although not explicitly taught by Falaki, Garel teaches in the analogous art of monitoring and analyzing behavior and uses therof:
the plurality of answer options each corresponding to a particular user gesture (¶0137 Utilizing input methods (such as touch, gesture recognition, and eye tracking), the customer can navigate through the display to obtain the information the customer needs to make his or her buying decision. During this time, the system is tracking user attentiveness, how long the customer stays at the display, where the customer stands and moves to, what the customer clicks on the display, promotions offered, and promotions accepted. The intelligence gained through this customer behavior enables retail marketers and merchandisers to make decisions on the effectiveness of messaging that they display to customers. Essentially, retailers and manufacturers/merchandizers can now perform virtual focus groups for comparative testing their marketing messages. Content used for this comparative testing is easily managed through system, such as by using a web portal. Additionally, the system can use machine learning algorithms to autonomously determine the optimal message to display to each customer based upon demographic intelligence.).
each selected answer being selected from the plurality of answer options via the particular user gesture corresponding to the selected answer (¶0174 The system can include a relevance rating engine module. The system of the present invention provides the capability to capture message relevance to a person's age and gender by actively engaging the customer via one or more questions. The customer can provide feedback using the touch screen during the customer's engagement. When the customer provides the feedback, the system captures the customer's demographic and associates the demographic based feedback to the presented message. Based on the relevance rating, the engine will increase or decrease the likelihood of this message shown to the same demographic range. An example of this capability can be used when a customer reads a particular review and rates the relevance at the time of engagement.).

(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Falaki ¶0004 teaches that it is desirable to enhance user's ability to very specifically select a subject; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Falaki Abstract teaches a system to conduct a public-initiated opinion poll on a media space or in a consumer space, and Garel Abstract teaches systems for monitoring and analyzing behavior in various applications; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Falaki at least the above cited paragraphs, and Garel at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the monitoring and analyzing behavior and uses therof of Garel with the system for enhancing public opinion gathering and dissemination of Falaki.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Falaki teaches:
Claim 2. The device of claim 1, wherein the at least one question and the plurality of answer options are associated with a product that is located in close proximity to the enclosure (¶0062 Accordingly, if a user is not determined to be at GPS1 or within a set distance x or proximity from GPS1, then he/she will automatically be disallowed from taking an ACTION regarding the location GPS1. Embodiments as described herein may be used to verify the integrity of an opinion being cast. Therefore, patron's relying on the subject matter, such as a cast opinion or survey, are verified to have been present at the location.).

Although not explicitly taught by Falaki, Garel teaches in the analogous art of monitoring and analyzing behavior and uses therof:
Claim 3. The device of claim 1, wherein the memory further contains processor- executable instructions that cause the image capturing device to: capture an image of each user gesture; analyze the image of each user gesture; determine that the user gesture is an acceptable user gesture; and display the aggregated received selected answers in response to the determination that the user gesture is an acceptable user gesture (¶0137 Utilizing input methods (such as touch, gesture recognition, and eye tracking), the customer can navigate through the display to obtain the information the customer needs to make his or her buying decision. During this time, the system is tracking user attentiveness, how long the customer stays at the display, where the customer stands and moves to, what the customer clicks on the display, promotions offered, and promotions accepted. The intelligence gained through this customer behavior enables retail marketers and merchandisers to make decisions on the effectiveness of messaging that they display to customers. Essentially, retailers and manufacturers/merchandizers can now perform virtual focus groups for comparative testing their marketing messages. Content used for this comparative testing is easily managed through system, such as by using a web portal. Additionally, the system can use machine learning algorithms to autonomously determine the optimal message to display to each customer based upon demographic intelligence.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the monitoring and analyzing behavior and uses therof of Garel with the system for enhancing public opinion gathering and dissemination of Falaki for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Falaki ¶0004 teaches that it is desirable to enhance user's ability to very specifically select a subject; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Falaki Abstract teaches a system to conduct a public-initiated opinion poll on a media space or in a consumer space, and Garel Abstract teaches systems for monitoring and analyzing behavior in various applications; and 

Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the monitoring and analyzing behavior and uses therof of Garel with the system for enhancing public opinion gathering and dissemination of Falaki.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Falaki teaches:
Claim 4. The device of claim 1, wherein the memory further contains instructions to display a last of the received selected answers on the display screen (¶0180 In step 1060: Once the user opinion expression/vote is sent to the website, the system continues to monitor responses from the www server in form of an "Acknowledge or receipt of valid opinion/vote". Receipt of such acknowledge is not required as the server system may or may not always send such acknowledge responses. If the server does not send an `Acknowledge` message, the opinion expression system will continue to monitor the server initiated communication until such time as either an acknowledge is received or the user initiates another opinion expression process, which will start the whole process from the top again.).

Falaki teaches:
Claim 5. The device of claim 1, wherein the image capture device is a camera (¶0130 the user taking a picture of an object with the phone camera built into the client device and the client application is scripted to pass the image of the object for image recognition by the server and database).

Falaki teaches:
Claim 6. The device of claim 1, wherein the memory further contains instructions to select an image for the display screen to display based on the aggregated received selected answers (¶0143 The overlay 330 may detect the .

Falaki teaches:
Claim 7. The device of claim 6, wherein the image is selected for display based on a ranking derived from the aggregated received selected answers (Figs. 2-4 and ¶0138 a chain restaurant management may find that in their restaurant location #4 people are happier with food than their other locations, while their restaurant location #7 seems to have the most complains about "service", or that overall their restaurants get lower user opinion ratings regarding "food" than restaurants within one mile of their restaurant locations.).

As per claims 8-14, the device tracks the device of claims 1-3, 6, 4, 6, and 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-3, 6, 4, 6, and 7 are applied to claims 8-14, respectively.  Limitations of claim 8 that are not stated in claim 1 are as follows, however: 
Falaki teaches:
plurality of physical input buttons disposed on the enclosure, adjacent to the display screen, the plurality of input buttons being in communication with the one or more processors … the plurality of answer options being displayed such that each of the plurality of answer options is displayed adjacent to a corresponding one of the plurality of input buttons (Figs. 2, 7A and ¶0136 Note, the physical characteristics of the hard/soft opinion level buttons 208 such as shape, color, graphical/textual labels, industrial design, etc. will be associated with the opinion level types that might be expressed using, and captured by, the system (e.g., `outstanding`, `good`, `bad`, `terrible`, etc.). Thus, a .

As per claims 15-20, the method tracks the device of claims 1, 3, 2, 6, 7, 4, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3, 2, 6, 7, 4 are applied to claims 15-20, respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KURTIS GILLS/Primary Examiner, Art Unit 3623